Citation Nr: 0838350	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing on his VA Form 9 
that was submitted in October 2006.  He then submitted a 
second VA Form 9 in December 2006, which indicated that he 
did not want a hearing before the Board.  A third VA Form 9 
was submitted in April 2007, which requested a Board hearing 
in Washington, DC.

In a September 2008 letter, the veteran was informed of his 
right to request a hearing before the Board within 90 days.  
In an October 2008 letter, the veteran elected to exercise 
this right by requesting a travel board hearing in 
Philadelphia.  As such, the case must be remanded in order to 
schedule the veteran for a hearing.  38 C.F.R. § 20.1304(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO before a visiting Veterans Law Judge 
at the earliest opportunity, following 
the usual procedures.  Then, the RO 
should return the claims file to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




